In The

                          Court of Appeals

             Ninth District of Texas at Beaumont

                           __________________

                          NO. 09-20-00190-CR
                           __________________

                    NATHAN GRIDER, Appellant

                                    V.

                  THE STATE OF TEXAS, Appellee

__________________________________________________________________

             On Appeal from the 88th District Court
                      Hardin County, Texas
                      Trial Cause No. 23877
__________________________________________________________________

                     MEMORANDUM OPINION

     In a single issue, Nathan Grider asks the Court to reverse the trial

court’s judgment because the trial court refused to dismiss Grider’s

indictment after Rebecca Walton, Hardin County’s elected County

Attorney, stepped in for the prosecutor in lieu of David Sheffield, the

County’s elected DA. Because a county attorney’s duties include

representing the State in district court either on the request of the DA or

                                    1
in the DA’s absence, the trial court did not err in denying Grider’s motion

to dismiss his indictment. For the reasons explained below, we will

affirm.

                                Background

     In July 2016, the grand jury indicted Nathan Grider for deadly

conduct under an indictment that alleged Grider knowingly discharged a

firearm toward a habitation while acting recklessly as to whether the

habitation was occupied.1 In December 2017, Hardin County’s DA, by

motion, asked the trial court to appoint a special prosecutor to prosecute

Grider in the case after a conflict of interest had arisen in the DA’s office

because a witness the State intended to call in the trial was being

prosecuted by the DA’s office on felony charges in another case that was

pending in the 88th District Court. The trial court, however, never ruled

on the DA’s motion. The record contains neither an order recusing the

DA and replacing the DA with an attorney pro tem, nor an order

authorizing a special prosecutor to assist the DA in discharging that

offices duties of prosecuting Grider on behalf of the State.




     1
      Tex. Penal Code Ann. § 22.05(b). The offense is a third-degree
felony.
                                2
     Even though the trial court never ruled on the DA’s motion, the

appellate record shows that by October 2018, when Grider signed a plea

agreement and agreed to plead guilty, Rebecca Walton was appearing for

the State in Grider’s case despite the fact the trial court never signed an

order substituting her as counsel of record in place of the DA. Around a

year after Grider signed the plea agreement, his attorney moved to

dismiss Grider’s indictment. In the motion, Grider argued the DA’s

request to appoint a special prosecutor immediately disqualified any

attorney subject to the control of the DA from prosecuting him on behalf

of the State. According to Grider, the trial court should have recognized

that it needed to appoint an attorney pro tem after the DA filed his

motion asking the trial court to appoint a special prosecutor even though

the DA had not asked the court to appoint an attorney pro tem. Grider

claims that since the DA’s motion claims a conflict existed in his office in

both prosecuting Grider and in prosecuting a witness it intended to call

against Grider when his case was tried, the trial court needed to appoint

an attorney pro tem.2 But Grider didn’t obtain a hearing on his motion to




     2
      Compare Tex. Code Crim. Proc. Ann. art. 2.07 (the rules of
procedure governing the appointment of attorneys pro tem), with id. art.
                                 3
dismiss his indictment until August 2020. When the trial court heard

Grider’s motion, the motion to dismiss the indictment was denied. Grider

didn’t present any evidence in the hearing to support his motion. The

trial court also didn’t explain why it found Grider’s motion to dismiss was

without merit. After the trial court ruled on Grider’s motion, it

announced the court would hear Grider’s plea. After considering the

evidence relevant to Grider’s plea and Grider’s plea agreement, the trial

court deferred adjudicating Grider’s guilt and signed an order placing

Grider on community supervision for ten years. 3

                                 Analysis

     Grider complains that the trial court abused its discretion by

denying his motion to dismiss his indictment. According to Grider, the

conflict of interest the DA raised in his motion to appoint a special

prosecutor required the trial court to appoint an attorney pro tem to

replace the DA and prosecute him in place of the DA. As we understand

Grider’s argument, Walton could not prosecute him as a special




27.08 (the rules of procedure governing the appointment of special
prosecutors).
      3
        The trial court granted Grider the right to file an appeal from its
ruling on his motion to dismiss his indictment.
                                     4
prosecutor at the DA’s request because doing so created the same conflict

the DA had already raised in his motion since special prosecutors, when

appointed under Texas law, remain subject to the control of the DA.

      Under Texas Law, “[e]ach district attorney shall represent the

State in all criminal cases in the district courts of his district and in

appeals” from those cases.4 Yet there may be occasions when a district

attorney is legally disqualified from representing the State. 5 When

district attorneys are not legally disqualified, they may request the

district court where the case is filed to permit their recusal for good

cause.6 This procedure allows district attorneys who have conflicts to

avoid them and to avoid the appearance of impropriety by sometimes

declining to participate on occasion in a case. 7 When the trial court

approves the DA’s request to recuse for good cause (but not before), the

district attorney’s office is deemed “disqualified.” 8




      4
          Id. art. 2.01; Coleman v. State, 246 S.W.3d 76, 81 (Tex. Crim. App.
2008).
      5
        Tex. Code Crim. Proc. Ann. art. 2.08; Coleman, 246 S.W.3d at 81.
      6
        Coleman, 246 S.W.3d at 81.
      7
        Id.
      8
        Tex. Code Crim. Proc. Ann. art. 2.07(b-1); Coleman, 246 S.W.3d at
81.
                                       5
      Article 2.07 of the Code of Criminal Procedure addresses when a

trial court may appoint an attorney to perform the duties of the

prosecutor on behalf of the State. 9 The attorney appointed under article

2.07 is called an “attorney pro tem.”10 Article 2.07(a) provides that the

appointment of an attorney pro tem may arise “whenever an attorney for

the state is disqualified to act in any case or proceeding, is absent from

the county or district, or is otherwise unable to perform the duties of the

attorney’s office, or in any instance where there is no attorney for the

state[.]”11 As outlined in article 2.07, the trial court is authorized to

“appoint, from any county or district, an attorney for the state or may

appoint an assistant attorney general to perform the duties of the office

during the absence or disqualification of the attorney for the state.” 12 An

attorney pro tem steps into the role of the district or county attorney with

all of that position’s functions and responsibilities. 13




      9
       Tex. Code Crim. Proc. Ann. art. 2.07.
      10
         Coleman, 246 S.W.3d at 82; Marbut v. State, 76 S.W.3d 742, 748
(Tex. App.—Waco 2002, pet. ref’d).
      11
         Tex. Code Crim. Proc. Ann. art. 2.07(a).
      12
         Id.
      13
         State v. Rosenbaum, 852 S.W.2d 525, 529 (Tex. Crim. App. 1993)
(Clinton, J., concurring).
                                     6
     Compared with an attorney pro tem, a special prosecutor, “with the

consent of the district attorney, assists the district attorney in the

investigation and prosecution of a particular case, but the district

attorney is responsible for the prosecution, control, and management of

the case.”14 The special prosecutor doesn’t need to be appointed by the

trial court or take a constitutional oath of office when he or she acts with

the permission of the district attorney. 15 The district attorney doesn’t

need to be absent, disqualified, or recused, or otherwise unable to

perform, and the trial court doesn’t need to approve his or her

appointment.16

     The prosecutor in this case asked the trial court to appoint a special

prosecutor given the conflict in both prosecuting Grider on the one hand

and a witness it intended to call if Grider’s case went to trial, which as

we understand the DA’s motion is the conflict the DA perceived. Yet the

motion the DA filed was never heard, the record does not show the DA

obtained a hearing on the motion, and the motion was never ruled on by




     14
        See id.; Stephens v. State, 978 S.W.2d 728, 731 (Tex. App.—Austin
1998, pet. ref’d).
     15
        Stephens, 978 S.W.2d at 731.
     16
        Id.
                                      7
the court. Perhaps the conflict the DA feared was resolved by some

change in circumstances, such as Grider’s guilty plea, a plea by the

witness in the other case, or other circumstances none of which Grider

presented evidence to describe. Simply put, the record currently before

us fails to show much about the nature of the conflict either when the DA

filed the motion, when Grider entered a plea agreement, or when the trial

court accepted Grider’s plea and enforced the plea agreement he made

with    the      prosecutor   representing   the   State,   Rebecca   Walton.

Consequently, on this record we can’t say that Grider met his burden to

prove the trial court abused its discretion in denying his motion to

dismiss.

       Besides Grider’s failure to meet his burden of proof, the trial court

did not need to appoint an attorney pro tem or a special prosecutor before

allowing Walton, as Hardin County’s Attorney, to prosecute the case

against Grider in the 88th District Court. Article 2.02 of the Code of

Criminal Procedure defines a county attorney’s duties. 17 A county

attorney represents the State in all criminal cases under examination or

prosecution in their “said county,” aids the district attorney when


       17
            See Tex. Code Crim. Proc. Ann. art. 2.02.
                                       8
requested in the prosecution of any case on behalf of the State in district

court, and represents the State alone “in the absence of the district

attorney.”18 Here, perhaps the DA chose to be absent due to the conflict

his office identified in the motion he filed more than three years before

the trial court heard and then denied Grider’s motion to dismiss. Or

perhaps Walton appeared and began representing the State around

October 2018, over a year and half after the DA filed the motion because

the DA was absent and attending to other matters, so Walton having

represented the State in negotiating the plea agreement then continued

to represent the State because she was the attorney who was familiar

with the negotiations that led to Grider’s plea. Regardless of why the DA

chose to be absent in Grider’s case, article 2.02 authorized Walton as the

elected County Attorney to prosecute Grider because Grider failed to

meet his burden of proof to demonstrate why the County Attorney was

either disqualified due to a purported conflict or unauthorized to

represent the State.19




     18
          Id.
     19
          Id.
                                    9
     Because Grider failed to meet his burden of proof, we overrule

Grider’s sole issue.

                               Conclusion

     Having considered the record and determined that Grider failed to

establish an abuse of discretion occurred, the trial court’s judgment is

     AFFIRMED.



                                             _________________________
                                                  HOLLIS HORTON
                                                       Justice

Submitted on March 23, 2022
Opinion Delivered November 2, 2022
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




                                    10